Alvey, J.,
delivered the opinion of the Court.
The first question to be determined in this case is, whether there exists in the Supreme Bench of Baltimore City the right to review the determination of the judge assigned to the Baltimore City Court, in matters of habeas corpus ? for if so, then, it is clear, there is no right of appeal to this Court from the judgment of the Supreme Bench, and this appeal must be dismissed. For that there is no right of appeal to this Court, in matters of habeas corpus, is no longer an open question, and the oidy ground upon which the present appeal can be maintained is, that the Supreme Bench has assumed and exercised unauthorized jurisdiction, and that its judgment, in so far as it has exercised unwarranted jurisdiction in the premises, may be reviewed and reversed.
The solution of the question of jurisdiction here in*332volved depends upon the construction of part 4 of Art. 4 of the Constitution, in reference to the courts of Baltimore city, and particularly of the 33d section of that article.
Without stating the provisions of the preceding sections in relation to the organization and style of the courts, the apportionment of powers and jurisdiction to each, and the manner in which they are to be conducted in the administration of justice, it is necessary to notice particularly the language employed in the 33d section of Art. 4, in reference to the powers and jurisdiction of the Supreme Bench, as distinguished from the powers and jurisdiction of the other courts of the city.
By that section it is declared to be the duty of the Supreme Bench “ to provide for the holding of as many gen•eral Terms as the performance of its duties may require, • such general Terms to be held by not less than three judges; to make all needful rules and regulations for the conduct of business in each of the said Courts, during the session thereof, and in vacation, or in chambers, before any of said judges; and shall also have jurisdiction to hear and determine all motions for a new trial in cases tried in any of said Courts, where such motions arise, either on questions of fact, or for misdirection upon any matters of law, and all motions, in arrest of judgment, or upon any matters of law determined by the said judge or judges, while holding said several Courts ; and the said Supreme Bench of Baltimore City shall make all needful rules and regulations for the hearing before it of all of said matters.”
It will be observed that the power given to this Court is large and comprehensive. If there be any matter of law determined by the judges in the several Courts, except it be in cases of appeal from justices of the peace, it is liable to be reheard and determined by the Supreme Bench ; the great object being to secure uniformity of decision, and *333greater deliberation of judgment than was practicable in the separate Courts, presided over by a single judge. And such being the scope and design of its jurisdiction, the relation of the Supreme Bench to the other Courts of the city is that of a Court in banc, where parties can have questions of law deliberately considered by at least three judges, without the delay and expense of an appeal to the Court of Appeals, and where they can have the benefit of such review in many important cases where an appeal will not lie. Why, then, is matter of law, determined on application for habeas corpus, not within the meaning and design of the jurisdiction conferred on the Supreme Bench? It must be admitted that the language employed is comprehensive enough to embrace it; and if it be excluded at all, it must be so only because of the want of adaptation of the jurisdiction to the particular remedy. But we see nothing of the want of fitness in the application of such jurisdiction to the case of habeas corpus. On the contrary, many most cogent reasons might be suggested, why determinations on application for habeas corpus should be embraced within the jurisdiction. We know from experience, that on such applications questions of the greatest delicacy, and of the most serious import, are frequently presented for the consideration of a single judge, often without opportunity for mature deliberation, and seldom with the aid of full and well-digested argument of counsel. If, therefore, it be the object of the constitutional provision to secure a more deliberate and uniform judgment in matters of grave concern to the citizen and the public, it is difficult to imagine any good reason why it should not apply to the case of habeas corpus, as well as to any other proceeding in which a matter of law is determined. That the proceeding in its nature is summary can make no manner of difference; for, as we have seen, the Supreme Bench has full power to regulate, and to provide for holding, its general Terms as often as may be required for the *334despatch of business, and we must suppose that its sessions are held with reference to the nature and character of the business that falls within its jurisdiction; nor does the Constitution at all discriminate as to the nature and character of the proceeding in which a matter of law may be determined. ' And it would be an exceedingly narrow and restricted view to take of the subject, to hold that because of the summary proceeding, and non-conclusive nature of the judgment in matter of habeas corpus, the jurisdiction, instituted for the correction of error, and to avoid the consequences of immature and conflicting judgments, did not apply to' it; though the language employed in conferring the jurisdiction be amply sufficient to comprehend such matter. Such, however, is not our conclusion derived from the language of the Constitution; being clearly of opinion that the matter of law, decided on application for habeas corpus, by any of the several judges assigned to the different courts in Baltimore city, is subject of review and determination by the Supreme Bench.
This conclusion properly disposes of the case, as presented to this Court; but inasmuch as a grave constitutional question has been fully discussed, involving the power of a Justice of the Peace to commit, and of the Managers of the House of Refuge to detain minors, charged as and proved to be persons of incorrigible or vicious conduct, so that his or her control is beyond the power of parent, guardian, or next friend, we deem it proper, in view of the great public importance of the subject, to say, without stating at large the reasons for the conclusion, that yye are clear in the opinion that the power conferred upon the Justice of the Peace, as also that conferred upon the Managers of the House of Refuge by the 18th section of Art. 78, of the Code of Public General Laws, is in no wise in conflict with the Declaration of Rights, or the Constitution of this S,tate. And that we fully concur in the reason and judgment of the Supreme Court of Penn*335sylvania, in disposing of a similar question in the ease of Ex parte Crouse, 4 Whart., 9.
(Decided 2d July, 1869.)

Appeal dismissed.

The case of John Boyle against the House of Refuge, argued at the same time with the case of Martin Roth, is, of course, determined by the opinion we have expressed in regard to Roth’s case. The appeal will be dismissed.

Appeal dismissed with costs.